Case 1:17-mc-00360-AT-RWL Document 185 Filed 09/23/20 Page 1 of 3
      Case 1:17-mc-00360-AT-RWL Document 185 Filed 09/23/20 Page 2 of 3




        To determine whether sealing or redacting documents is appropriate, courts in the Second
Circuit follow the three-step process set forth in Lugosch v. Pyramid Co., 435 F.3d 110, 119-20
(2d Cir. 2006). First, the Court must determine whether the document that a party requests to be
sealed is a “judicial document,” i.e. “relevant to the performance of the judicial function and
useful in the judicial process.” Id. at 119. If so, the Court must then determine the weight of the
presumption of access, which generally falls “somewhere on a continuum from matters that
directly affect an adjudication to matters that come within a court’s purview solely to insure their
irrelevance.” Id. Finally, after the Court determines the weight of the presumption of access, it
must “balance competing considerations against it.” Id. at 120. While there is undoubtedly a
qualified First Amendment presumption of public access, it is well-established that competitively
sensitive information should be protected against public disclosure if the disclosure would cause
significant and irreparable competitive injury. See, e.g., GoSmile, Inc. v. Levine, 769 F. Supp. 2d
630, 649-50 (S.D.N.Y. 2011) (granting motion to seal where the documents contained “highly
proprietary material concerning the defendants’ marketing strategies, product development, costs
and budgeting”); Avocent Redmond Corp. v. Raritan Ams., Inc., No. 10 Civ. 6100, 2012 U.S.
Dist. LEXIS 107801, at *40-47 (S.D.N.Y. July 31, 2010) (granting motion to seal, among other
things, trade secrets and confidential business information); Encyclopedia Brown Prods. v. Home
Box Office, 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998) (finding that the common law presumption
of public access was overcome where information would give the party’s competitors a
bargaining advantage and would “provide valuable insights into [the] company’s current
business practices that a competitor would seek to exploit”).

        Here, although the documents at issue are judicial documents that generally should be
afforded a presumption of access, the only information sought to be redacted is (1) financial
account numbers in Paragraph 2(a)(vi) of the Settlement Agreement and in Paragraph 22 of the
Settlement Coal Agreement, per this Court’s ECF Privacy Policy and (2) competitively sensitive
pricing, quality, and tonnage information, the disclosure of which would divulge Algoma’s and
Southern Coal’s proprietary and trade secret information and restrict their business activities and
unfairly benefit their competitors.

       Specifically, in the Coal Purchase and Sale Agreement, the tonnage, quality, and pricing
terms found in Paragraphs 3, 6, 7, 8, 13, 14, 15, and 17 may provide other suppliers and
competitors insight into Southern Coal’s and Algoma’s costs and quality parameters.
Accordingly, redactions are necessary to protect that information in order to ensure that Algoma
and Southern Coal are not at a competitive disadvantage in their negotiations with other potential
suppliers or customers.

       Some of the same pricing and tonnage information that appears in the Coal Purchase and
Sale Agreement also appears in the Settlement Agreement itself and Exhibit B to the Settlement
Agreement (the Consent Judgment documents). The pricing and tonnage information appear in
Paragraph 2 of the Settlement Agreement and Paragraph 2 of the Appendix to Settlement
Agreement Exhibit B.
Case 1:17-mc-00360-AT-RWL Document 185 Filed 09/23/20 Page 3 of 3
